      Case 1:21-cr-00378-TJK Document 46 Filed 08/04/21 Page 1 of 1


                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                              *

       vs.                                            * Case No.: 21-cr-00378 TJK

EDWARD ANTHONY GEORGE, JR.                            *

       Defendant                                      *

************************************************
             NOTICE OF FILING – DISCOVERY

       NOW COMES, the Defendant, Edward Anthony George, Jr., by and through his

counsel, Michael E. Lawlor and Brennan, McKenna & Lawlor, Chartered, and hereby files

for the record a copy of discovery correspondence recently provided by the undersigned to

the United States in connection with the above-referenced case.

       WHEREFORE, Edward Anthony George, Jr. respectfully moves this Honorable

Court to accept this document for filing and make it a part of the record in this case.

                                              Respectfully submitted,

                                                     /s/
August 4, 2021
                                              Michael E. Lawlor
                                              Brennan, McKenna & Lawlor, Chtd.
                                              Bar Number 459767
                                              6305 Ivy Lane, Suite 700
                                              Greenbelt, Maryland 20770
                                              301-474-0044 (telephone number)
                                              301-474-5730 (facsimile number)
                                              mlawlor@verizon.net

                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 4, 2021, a copy of the foregoing was sent via

electronic filing to the United States Attorney’s Office for the District of Columbia.

                                                           /s/
                                                      _____________________
                                                      Michael E. Lawlor

                                             1
